February 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             INTERNATIONAL RISK CONTROL, LLC, Appellant

NO. 14-12-00016-CV                          V.

            SEASCAPE OWNERS ASSOCIATION, INC., Appellee
                  ________________________________

      This court today issued a substitute opinion. We order this court’s former
judgment of January 8, 2013, vacated, set aside, and annulled. We further order
this court’s opinion of January 8, 2013, withdrawn. We deny the motion for
rehearing filed by appellee, Seascape Owners Association, Inc.

      This cause, an appeal from the judgment in favor of appellee, Seascape
Owners Association, Inc., signed February 24, 2012, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Seascape Owners Association, Inc.

      We further order this decision certified below for observance.